 
 
I 
111th CONGRESS
1st Session
H. R. 4184 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2009 
Mr. Pomeroy introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the qualified tuition deduction. 
 
 
1.Deduction for qualified tuition and related expenses made permanent 
(a)Repeal of terminationSection 222 of the Internal Revenue Code of 1986 is amended by striking subsection (e). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
 
